Citation Nr: 0520364	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of right 
finger and hand injuries.   
 
2.  Entitlement to service connection for residuals of left 
finger and hand injuries.   
 
3.  Entitlement to service connection for bilateral wrist 
disabilities.  


REPRESENTATION

Appellant represented by:	J. Valentin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision 
which, in pertinent part, denied service connection for 
residuals of right finger and hand injuries, residuals of 
left finger and hand injuries, and a right wrist disability.  
In April 2004, the veteran testified at a Travel Board 
hearing at the RO.  

The Board notes that the August 2001 RO decision, noted 
above, denied service connection solely for a right wrist 
disability.  However, the RO decision did indicate that the 
veteran was treated during service for an unspecified wrist 
problem.  Additionally, at the April 2004 Board hearing, the 
veteran specifically testified that he was actually seeking 
service connection for bilateral wrist disabilities.  Under 
such circumstances, the Board will address this issue as 
entitlement to service connection for bilateral wrist 
disabilities.  

The Board notes that at the April 2004 Board hearing, the 
veteran raised the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for malaria and for a skin condition as well as 
the issue of entitlement to service connection for a 
psychiatric disorder.  Such issues are not before the Board 
at this time and are referred to the RO for appropriate 
action.  


REMAND

The veteran's service medical records indicate that he was 
treated for finger and wrist problems.  An October 1966 
treatment entry noted that he was seen for a hyper-extended 
wrist after he fell down some steps.  It was noted that an X-
ray showed no bony abnormality.  The examiner did not 
indicate whether the veteran was treated for a right or left 
wrist problem.  Another October 1966 entry noted that the 
veteran was seen for complaints of pain in the wrist.  Again, 
which wrist was not specified.  

A March 1967 treatment entry noted that the veteran 
complained that he cut his finger on a nail.  It was noted 
that he had a 3/8-inch cut on the "right forefinger" and 
that he was treated with three silk stitches.  Another March 
1967 entry noted that sutures were removed, the wound was 
cleaned, and that a bandage was applied to the "left hand 
little finger."  A March 1967 radiological report noted that 
the veteran fell on his "left first finger" and knee and it 
was reported that the study was within normal limits.  A 
subsequent March 1967 entry indicated that the veteran's 
"ring finger" was taken care of at an Air Force base and 
that the bandage was changed.  

A December 1968 treatment entry noted that the veteran had a 
hematoma under the fingernail of the fourth finger of the 
left hand.  On a medical history form at the time of the 
veteran's June 1969 separation examination, he checked that 
he had a history of broken bones.  He also reported that he 
had a broken wrist in basic training in October 1966.  The 
reviewing examiner noted that there were no sequelae.  The 
objective June 1969 separation examination report included a 
notation that the veteran's upper extremities were normal.  

Post-service private treatment records dated from November 
1986 to July 1998 show treatment for variously diagnosed 
finger, hand, and wrist disabilities.  Some treatment entries 
also refer to intercurrent injuries.  For example, an August 
1996 report from N. P. Diamond, D.O., noted that the veteran 
had a history of a right upper extremity injury (1975 injury 
at home).  It was noted that he fell on broken glass in a 
trash bag with outstretched hands.  Dr. Diamond also stated 
that the veteran had a history of a left upper extremity 
injury (August 1986 work injury) when he fell with his left 
hand outstretched.  The diagnoses included left ulnar 
neuropathy at the wrist and right ulnar neuropathy at the 
elbow, per electrodiagnostic testing.  Cervical spine 
problems were also diagnosed.  Dr. Diamond further noted that 
the veteran had scars over the right index finger (ulnar 
distal interphalangeal region) and that there was atrophy 
noted involving the interossei and thenar imminence.  An 
August 1996 treatment report from E. Rechthand, M.D., noted 
that the veteran reported that he had injured his right wrist 
thirty years earlier.  The impression essentially referred to 
cervical spine problems.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claims for 
service connection.  

Additionally, at the April 2004 hearing, the veteran 
testified that he was receiving disability benefits from the 
Social Security Administration.  He also submitted an Order 
of Appeals Council for Effectuation of Payment from such 
agency that indicated that he was entitled to a period of 
disability which began in December 1986.  As SSA records may 
be relevant to the veteran's claims, they should be obtained.  

The Board also notes that subsequent to the issuance of the 
August 2002 statement of the case, additional medical 
evidence (the private treatment records dated from November 
1986 to July 1998) as well as the SSA document, noted above, 
were submitted directly to the Board at the hearing in April 
2004.  The veteran has not submitted a waiver with regard to 
RO initial consideration of these records.  Thus, the case 
will also be returned to the RO to allow for initial 
consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any pertinent treatment records, including SSA records, and 
providing him with a VA examination.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for right finger 
and hand problems, left finger and hand 
problems, and for bilateral wrist 
problems that the VA does not have.  Then 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed residuals of right 
finger and hand injuries, residuals of 
left finger and hand injuries, and 
bilateral wrist disabilities, if any.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any diagnosed residuals of 
right finger and hand injuries, residuals 
of left finger and hand injuries, and 
bilateral wrist disabilities, including 
any relationship with his period of 
service.  

4.  Thereafter, review the veteran's 
claims for service connection for 
residuals of right finger and hand 
injuries, residuals of left finger and 
hand injuries, and bilateral wrist 
disabilities.  If the claims are denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
statement of the case (including evidence 
submitted directly to the Board), to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


